UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING SECFILE NUMBER 0-31261 CUSIP NUMBER 047439104 (Check One): Form 10-KForm 20-FForm 11-KþForm 10-Q Form 10-DForm N-SARForm N-CSR For Period Ended: September 30, 2008 Transition Report on Form 10-K Transition Report on Form 20-F Transition Report on Form 11-K Transition Report on Form 10-Q Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION AtheroGenics, Inc. Full Name of Registrant Not applicable. Former Name if Applicable 8995 Westside Parkway Address of Principal Executive Office (Street and Number) Alpharetta, Georgia 30009 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. On September 15, 2008, an involuntary petition under Chapter 7 of the United States Bankruptcy Code (the “Bankruptcy Code”) was filed against AtheroGenics, Inc. (“AtheroGenics”) in the United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”).On October 6, 2008, AtheroGenics consented to the bankruptcy filing and moved the Bankruptcy Court to convert the Chapter 7 case to a case under Chapter 11 of the United States Bankruptcy Code (the “Chapter 11 Proceeding”).This motion was granted on October 15, 2008.No trustee, receiver or examiner has been appointed, and AtheroGenics expects to act as debtor-in-possession while being subject to the supervision and order of the Bankruptcy Court. In connection with the Chapter 11 Proceeding and pursuant to the Bankruptcy Code, the Bankruptcy Court must approve all financial advisors, counsel and other professionals representing AtheroGenics. The Bankruptcy Court has not approved AtheroGenics’ independent registered public accounting firm, Ernst & Young LLP, as of the date of this filing.
